                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION


Salvatore A. Famulare,                                         Case No. 3:18CV2518

                           Plaintiff

               v.                                              ORDER

Commissioner of Social Security,

                           Defendant


       This is a Social Security case in which Magistrate Judge James R. Knepp II filed a Report

and Recommendation recommending that I affirm the Commissioner’s decision denying

Salvatore Famulare’s application for benefits. (Doc. 17).

       The Magistrate Judge notified the parties that any objections to the R&R were due within

fourteen days after the filing of his R&R, which occurred on January 2, 2020. Because Famulare

did not file an objection, he forfeited his right to de novo review of the R&R. Smith v. Detroit

Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987). I need only “satisfy [myself]

that there is no clear error on the face of the record in order to accept the recommendation.”

Bogan v. Morgan, 2012 WL 3776514, *1 (N.D. Ohio 2012) (Gaughan, J.).

       Having reviewed the Magistrate Judge’s careful handling of Famulare’s two assignments

of error in the R&R, I am satisfied that the R&R properly disposes of this case.

       It is, therefore,

       ORDERED THAT:

       1.      The Magistrate Judge’s Report and Recommendation (Doc. 17) be, and the same

               hereby is, adopted as the order of the court.
       2.     The Commissioner’s decision denying plaintiff’s application for benefits be, and

              the same hereby is, affirmed.

So ordered.

                                                          /s/ James G. Carr
                                                          Sr. U.S. District Judge




                                              2
